DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 11/19/2021 is acknowledged. Claim 29 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/19/2021.

Claim Objections
Claims 6-7, 14, 20, 22, 26, and 28 are objected to because of the following informalities:
In claim 6, “the length” should be changed to “a length”.
In claim 7, “the proximity” should be changed to “a proximity”.
In claim 14, an article should be inserted before the phrase “transformed patient space image”.
In claim 20, “the location and orientation” should be changed to “a location and orientation”.
In claim 22, “the position” should be changed to “a position”.
In, claim 26 “determining position and orientation of the template” should be changed to “determining the position and orientation of the template”.

In claim 28, “the colon” should be changed to “a colon”.
In claim 28, “the small intestine” should be changed to “a small intestine”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 9, claim 9 recites the limitation “the spatial locations of the one or more position indicating elements” but only one spatial location of the one or more position indicating elements has previously set forth. It is unclear how these additional spatial locations relate to the spatial location previously set forth. For example, if there is only one position indicating element with one spatial location, where are the other spatial locations coming from? For examination purposes, the Examiner will assume this was a typographical error and that the limitation was intended to refer to the previously recited limitation in claim 4.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7-12, and 18-28 are rejected under 35 U.S.C. 103 as being unpatentable over Glossop (US20160008074) and Strong (US20140034800).
Regarding claim 1, Glossop discloses a method of performing a guided interventional medical procedure using a template (Glossop, Para 2; “The invention relates generally to guided interventional procedures, and more particularly to systems, methods, and devices for assisting or performing guided interventional procedures using custom templates”), the method comprising:
obtaining at least one medical image of a patient's anatomy (Glossop, Para 127; “FIG. 5 is an exemplary depiction of a template 500 used to guide instruments to predefined locations in an organ (in this example, a prostate gland), according to an aspect of the invention. FIG. 5 shows a segmented view of a prostate gland 501 obtained, for example, from […] images”) (Glossop, Para 204; “In a step 1308, a TRUS or ultrasound (or other imaging modality) may be introduced and the prostate or other organ may be imaged”);
identifying a location of at least one target in the at least one medical image, wherein the at least one target comprises at least a portion of an organ identifiable in the at least one medical image that is involved in the guided interventional medical procedure (Glossop, Para 127; “It may include an area of interest 502 on which one or more targets 503 have been identified by a radiologist or other physician. In an implementation, the one or more targets 503 may be individual tumors, or locations within the same tumor that a physician may wish to treat with the goal of better treating the complete tumor”) (Glossop, Para 217-218; “In the example set forth in FIG. 14A, a tissue (e.g., prostate) 1401 is imaged as previously described (e.g., as one or more of MR, CT, multi-parametric, MRI, etc.). The following steps may be used to plan the position and orientation of a template, and generate one or more paths through it. (1) First, one or more targets 1402 (e.g., lesions) may be identified on the scan.”);
determining a path of at least one conduit in the patient on the at least one medical image in image space (Glossop, Para 195; “One or more targets may be annotated along with critical structures (e.g., the urethra, nerves, vessels, bones such as ribs, etc.)”) (Glossop, Para 31; “anatomical fiducials may include […] blood vessels or other natural lumens (such as bifurcations of bronchial airways), individual sulci of the brain, or other markers that can be unambiguously identified in the image and patient”), wherein the path of the at least one conduit in image space is expressed based on a coordinate system of imaged data (Glossop, Para 30; “Image guided interventions using these systems can be effectively performed if an accurate “registration” is available to mathematically map the position data of position indicating elements expressed in terms of the coordinate system of the tracking device (“patient space”) to the coordinate system of the externally imaged data (“image space”) determined at the time the images were taken”), wherein the imaged data is obtained from the at least one medical image (Glossop, Para 195; “One or more targets may be annotated along with critical structures (e.g., the urethra, nerves, vessels, bones such as ribs, etc.)”) (Glossop, Para 31; “anatomical fiducials may include […] blood vessels or other natural lumens (such as bifurcations of bronchial airways), individual sulci of the brain, or other markers that can be unambiguously identified in the image and patient”);
determining a path of the at least one conduit in the patient in patient space (Glossop, Para 189; “Since the location of the position-indicating elements in the images can be inferred by the known geometry of the lumen and the known location of the origin of the catheter and the known location of the position-indicating elements within the catheter, they may be used to perform the registration. In an implementation, this method may be used to register anatomy with lumens such as the lungs, and vascular organs, for example”) (Glossop, Para 113; “generate and display images of the anatomy of a patient along with the position or orientation of an instrument, fiducials, or both (or other information) superimposed thereon in real-time such that motion of the tracked instrument within the anatomy of the patient is indicated on the superimposed images for use in an image-guided procedure.”) (Glossop, Para 211; “Accuracy may also be verified using targets or fiducials placed on the skin. These may be annotated as “targets,” and templated paths may be generated. Needles placed in the paths would touch the fiducials in cases where the system was performing correctly. Tracked needles may also be used and their locations compared to the planned path. Other means of verifying the correctness of the template and positioning of the template are also possible”), wherein the path of the at least one conduit in patient space is expressed based on a coordinate system of a tracking device (Glossop, Para 30; “Image guided interventions using these systems can be effectively performed if an accurate “registration” is available to mathematically map the position data of position indicating elements expressed in terms of the coordinate system of the tracking device (“patient space”) to the coordinate system of the externally imaged data (“image space”) determined at the time the images were taken”);
registering the path of the conduit in image space to patient space by mapping the path of the conduit in image space to the path of the conduit in patent space (Glossop, Para 206; “the anatomy may be registered with the pre-procedure image(s). This may be accomplished using methods that have been discussed previously, so that the transformation between “patient space” and “image space” is known”);
positioning a template near the organ involved in the guided interventional medical procedure (Glossop, Para 129; “In an implementation, during a procedure, template 500 may first be placed in the correct relationship (location and position) relative to prostate 501. In order to correctly hit the targets 503, this may occur during an alignment step. Instruments placed into holes (or trajectories) 505 may also be inserted to the correct depth along paths 506”) (Glossop, Para 208; “In a step 1310, the template may be aligned to the preplanned position. This location may, for example, be set by monitoring the position indicating element on the template (if used), or by moving the mechanical positioning system until the template is in the position and orientation that was determined in step 1304”);
determining a position and orientation of the template in patient space (Glossop, Para 208; “In step 1304, the preplanned position of the template was determined in image space. As the transformation between image space to patient space is known from the registration in step 1309, the preplanned position of the template can be transformed into patient space. Thus, the position that the template should be placed in is known in patient space and it may be aligned to this position. Methods for aligning the template are described in additional below in reference to FIG. 16”);
transforming between patient space to image space based on a registration (Glossop, Para 206; “This may be accomplished using methods that have been discussed previously, so that the transformation between “patient space” and “image space” is known”) (Glossop, Para 27; “Through geometrical transformations, it is possible to determine the position and orientation of any position indicating element relative to a frame of reference of any other position indicating element tracked by the same tracking device”);
(Glossop, Para 129; “In an implementation, during a procedure, template 500 may first be placed in the correct relationship (location and position) relative to prostate 501. In order to correctly hit the targets 503, this may occur during an alignment step. Instruments placed into holes (or trajectories) 505 may also be inserted to the correct depth along paths 506”) (Glossop, Para 210; “In an implementation, the location at which the needle would appear if correctly introduced in the template may be predicted and displayed as a graphic overlay on the live ultrasound image. If the actual image of the needle and the graphic overlay of the predicted needle location match up, then the system is aligned and the remaining needles may be introduced. If not, the template may be realigned (re-registered), and checked again”); and
placing at least one instrument through the at least one channel in order to provide therapy or receive diagnostic information related to the at least one target (Glossop, Para 129; “In an implementation, during a procedure, template 500 may first be placed in the correct relationship (location and position) relative to prostate 501. In order to correctly hit the targets 503, this may occur during an alignment step. Instruments placed into holes (or trajectories) 505 may also be inserted to the correct depth along paths 506”) (Glossop, Para 213; “In a step 1312, the procedure may continue with instrument(s) being introduced into the hole(s) set in the template to the prescribed depth, and the procedures may be performed until complete. In an implementation, multiple instruments may be inserted simultaneously, or one instrument may be inserted at a time”).
Glossop does not clearly and explicitly disclose transforming the position and orientation of the template in patient space to a position and orientation of the template in image space.
However, in an analogous template positioning field of endeavor Strong transforming a position and orientation of a template to a position and orientation of the template in image space and aligning a position and orientation of a template in image space (Strong, Para 26; “changing the needle guide template location to match an on-screen grid projected over an image generated by an ultrasound probe”) (Strong, Para 24; “The template locking knob 2 allows a medical assistance to fix the template thus allowing calibration between the needle guide template 1-3 to be precisely aligned with template guide illustrated on the imaging device.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Glossop to include aligning a position and orientation of a template in image space in order to precisely align the template guide and to improve patient treatment time in an efficient manner as taught by Strong (Strong, Para 11 and 24).
Glossop as modified by Strong above is interpreted as disclosing transforming the position and orientation of the template in patient space to a position and orientation of the template in image space because Glossop tracks the template in patient space and is modified by Strong to additionally transform the position of the template into image space to perform alignment.

Regarding claim 2, Glossop as modified by Strong above discloses all of the limitations of claim 1 as discussed above.
Glossop as modified by Strong above further discloses inserting and fixing at least one measuring device into the at least one conduit at known location in image space (Glossop, Para 134; “template holes 605 themselves may serve as the fiducial features”) (Glossop, Para 129; “In an implementation, during a procedure, template 500 may first be placed in the correct relationship (location and position) relative to prostate 501. In order to correctly hit the targets 503, this may occur during an alignment step. Instruments placed into holes (or trajectories) 505 may also be inserted to the correct depth along paths 506”) (Glossop, Para 213; “In a step 1312, the procedure may continue with instrument(s) being introduced into the hole(s) set in the template to the prescribed depth, and the procedures may be performed until complete. In an implementation, multiple instruments may be inserted simultaneously, or one instrument may be inserted at a time”).

Regarding claim 3, Glossop as modified by Strong above discloses all of the limitations of claim 2 as discussed above.
Glossop as modified by Strong above further discloses wherein the at least one measuring device comprises a catheter, a needle, or a guidewire (Glossop, Para 107-108; “In some implementations, system 300 may include one or more surgical devices or device assemblies 314, the position and orientation of which may be tracked by tracking device 302. Examples of surgical devices may include therapeutic devices such as needles, ablation needles, radio frequency ablation needles, lasers and laser delivery systems, blades, cryoablation needles, microwave ablation needles, […] Examples of dynamic reference device 315 may include, but are not limited to, a tracked Foley catheter, […] a tracked needle, a K-wire (e.g., as described in U.S. Pat. No. 7,840,254 to Glossop which is hereby incorporated by reference herein in its entirety), etc.”).

Regarding claim 4, Glossop as modified by Strong above discloses all of the limitations of claim 2 as discussed above.
Glossop as modified by Strong above further discloses wherein a spatial location of one or more position indicating elements affixed to the at least one measuring device is known relative to the at least one measuring device (Glossop, Para 106-108; “In some implementations, system 300 may include one or more surgical devices or device assemblies 314, the position and orientation of which may be tracked by tracking device 302. Examples of surgical devices may include therapeutic devices such as needles, ablation needles, radio frequency ablation needles, lasers and laser delivery systems, blades, cryoablation needles, microwave ablation needles, […] Examples of dynamic reference device 315 may include, but are not limited to, a tracked Foley catheter, […] a tracked needle, a K-wire (e.g., as described in U.S. Pat. No. 7,840,254 to Glossop which is hereby incorporated by reference herein in its entirety), etc.”), and wherein determining the path of the conduit in patient space comprises:
(Glossop, Para 211; “Tracked needles may also be used and their locations compared to the planned path. Other means of verifying the correctness of the template and positioning of the template are also possible”) (Glossop, Para 106-108; “In some implementations, system 300 may include one or more surgical devices or device assemblies 314, the position and orientation of which may be tracked by tracking device 302. Examples of surgical devices may include therapeutic devices such as needles, ablation needles, radio frequency ablation needles, lasers and laser delivery systems, blades, cryoablation needles, microwave ablation needles, […] Examples of dynamic reference device 315 may include, but are not limited to, a tracked Foley catheter, […] a tracked needle, a K-wire (e.g., as described in U.S. Pat. No. 7,840,254 to Glossop which is hereby incorporated by reference herein in its entirety), etc.”).

Regarding claim 7, Glossop as modified by Strong above discloses all of the limitations of claim 2 as discussed above.
Glossop as modified by Strong above further discloses wherein the location of the at least one measuring device is known in image space is obtained by determining the proximity of the at least one measuring device to at least one position whose location is known in image space (Glossop, Para 181-183; “When catheter 1201 is inserted into the patient and balloon 1205 is inflated, the approximate location of each position indicating element within the pre-procedure images of the prostate may be deduced because […] (b) The path of the urethra and thus catheter 1201 through the prostate is known from a pre-procedure MRI scan”).

Regarding claim 8, Glossop as modified by Strong above discloses all of the limitations of claim 2 as discussed above.
Glossop as modified by Strong above further discloses wherein the location of the conduit known in image space is obtained by using imaging to determine the location of the at least one measuring device (Glossop, Para 185-189; “a catheter including a plurality of position indicating elements (either built-in, or temporarily placed) may be used to register any lumen that it is placed in as long as: (a) Locations of the plurality of position-indicating elements in the catheter is known; (b) The catheter is placed at a known location in the patient anatomy; and (c) The path of the catheter is constrained to follow a lumen visible on the images. Since the location of the position-indicating elements in the images can be inferred by the known geometry of the lumen and the known location of the origin of the catheter and the known location of the position-indicating elements within the catheter, they may be used to perform the registration. In an implementation, this method may be used to register anatomy with lumens such as the lungs, and vascular organs, for example”).

Regarding claim 9, Glossop as modified by Strong above discloses all of the limitations of claim 4 as discussed above.
(Glossop, Para 210; “In a step 1311, an instrument (e.g., a needle) may be introduced into hole(s) in the template. The instrument location may be used to verify that the template is aligned correctly. In an implementation, the location at which the needle would appear if correctly introduced in the template may be predicted and displayed as a graphic overlay on the live ultrasound image.”) and the spatial locations of the one or more position indicating elements relative to the at least one measuring device (Glossop, Para 211; “Tracked needles may also be used and their locations compared to the planned path”),
wherein registering the path of the conduit in image space to patient space comprises registering the one or more position indicating elements in image space to patient space based on the determined location of the one or more position indicating elements in image space and the location and/or orientation of the one or more position indicating elements obtained via the position sensor (Glossop, Para 185-189; “a catheter including a plurality of position indicating elements (either built-in, or temporarily placed) may be used to register any lumen that it is placed in as long as: (a) Locations of the plurality of position-indicating elements in the catheter is known; (b) The catheter is placed at a known location in the patient anatomy; and (c) The path of the catheter is constrained to follow a lumen visible on the images. Since the location of the position-indicating elements in the images can be inferred by the known geometry of the lumen and the known location of the origin of the catheter and the known location of the position-indicating elements within the catheter, they may be used to perform the registration. In an implementation, this method may be used to register anatomy with lumens such as the lungs, and vascular organs, for example”).

Regarding claim 10, Glossop as modified by Strong above discloses all of the limitations of claim 9 as discussed above.
Glossop as modified by Strong above further discloses maximizing overlap of information derived from one or more pre-procedure images and transformed locations and/or orientations of the same information obtained during the procedure (Glossop, Para 206-207; “In a step 1309, the anatomy may be registered with the pre-procedure image(s).  […] a type of manual registration may be performed by moving the ultrasound probe until the image from the ultrasound best matches that of the pre-procedure image”); and
recalculating the registration based on one or more actions taken to maximize the overlap of the information (Glossop, Para 208; “In a step 1310, the template may be aligned to the preplanned position. This location may, for example, be set by monitoring the position indicating element on the template (if used), or by moving the mechanical positioning system until the template is in the position and orientation that was determined in step 1304”).

Regarding claim 11, Glossop as modified by Strong above discloses all of the limitations of claim 9 as discussed above.
(Glossop, Para 211; “Accuracy may also be verified using targets or fiducials placed on the skin. These may be annotated as “targets,” and templated paths may be generated”).
Glossop as modified by Strong above is interpreted as disclosing this limitation in the claims because it is analogous to the process described in paragraph 167 of the published specification.

Regarding claim 12, Glossop as modified by Strong above discloses all of the limitations of claim 9 as discussed above
Glossop as modified by Strong above further discloses modifying an assumed location of the at least one measuring device in the conduit (Glossop, Para 210; “If the actual image of the needle and the graphic overlay of the predicted needle location match up, then the system is aligned and the remaining needles may be introduced. If not, the template may be realigned (re-registered), and checked again”);
calculating a new registration until one or more criteria are met (Glossop, Para 210; “If the actual image of the needle and the graphic overlay of the predicted needle location match up, then the system is aligned and the remaining needles may be introduced. If not, the template may be realigned (re-registered), and checked again”); and
utilizing the new registration to perform one or more subsequent operations associated with the guided interventional medical procedure (Glossop, Para 213; “In a step 1312, the procedure may continue with instrument(s) being introduced into the hole(s) set in the template to the prescribed depth, and the procedures may be performed until complete”).

Regarding claim 18, Glossop as modified by Strong above discloses all of the limitations of claim 1 as discussed above
Glossop as modified by Strong above further discloses wherein the position and orientation of the template in patient space is determined using imaging means (Glossop, Para 131; “FIG. 6 is a schematic representation of a template 600 with a position-indicating element (or tracker) 602 and one or more fiducial features 604 attached”) (Glossop, Para 134; “the fiducial features 604 may be filled with a contrast agent to render them visible under an imaging modality. Although shown as holes in FIG. 6, it should be appreciated that fiducial features 604 may be any holes, lines, grids, cuts, or shapes etc., or any combination thereof”) (Glossop, Para 30; “fiducials are visible on an image such as, for example, a CT scan and are identified in the image space by indicating them, for example, on a computer display”).

Regarding claim 19, Glossop as modified by Strong above discloses all of the limitations of claim 1 as discussed above
Glossop as modified by Strong above further discloses wherein the template includes one or more position indicating elements (Glossop, Para 131; “FIG. 6 is a schematic representation of a template 600 with a position-indicating element (or tracker) 602”), and wherein determining the position and orientation of the template in patient space comprises:
obtaining, via a position sensor, a location and/or orientation of the one or more position indicating elements of the template (Glossop, Para 132; “As such, the location and orientation of each hole 605 in template 600 is thus known relative to tracker 602. Therefore, when tracker 602 is queried by a tracking device (not shown), the position and orientation of tracker 602 relative to the tracking device allows the position and orientation of each of template holes 605 and fiducial features 604 to be derived in “patient space” (relative to the tracking device)”).

Regarding claim 20, Glossop as modified by Strong above discloses all of the limitations of claim 1 as discussed above
Glossop as modified by Strong above further discloses wherein the template includes one or more fiducials (Glossop, Para 131; “FIG. 6 is a schematic representation of a template 600 with a position-indicating element (or tracker) 602 and one or more fiducial features 604 attached”), and wherein determining the position and orientation of the template in patient space comprises:
determining the location and orientation of the one or more fiducials using imaging means (Glossop, Para 134; “the fiducial features 604 may be filled with a contrast agent to render them visible under an imaging modality. Although shown as holes in FIG. 6, it should be appreciated that fiducial features 604 may be any holes, lines, grids, cuts, or shapes etc., or any combination thereof”) (Glossop, Para 30; “fiducials are visible on an image such as, for example, a CT scan and are identified in the image space by indicating them, for example, on a computer display”).

Regarding claim 21, Glossop as modified by Strong above discloses all of the limitations of claim 1 as discussed above.
Glossop as modified by Strong above further discloses wherein the template is pre-manufactured with one or more channels configured for one or more instruments to pass through (Glossop, Para 121-122; “one or more of holes 402 may be used for different purposes. For example, some holes may comprise defined instrument trajectories, such that instruments passing through template 400 would follow the trajectory of the holes 402. Some holes may be used for therapy devices, such as thermal ablation instruments, while adjacent holes may be used for placing devices for monitoring temperature (such as thermocouples), or even cooling devices to protect sensitive tissue from thermal damage. Still other holes may be used to inject therapeutic agents, etc […] One or more holes 402 may be drilled into template 400 at various orientations”), the one or more channels including the at least one channel (Glossop, Figure 13; showing that the template creation occurs before the intra procedure) (Glossop, Para 115; “For example, control application 307 may generate and display (e.g., on display device 310) the position of a targeting template relative to a location in a target lesion, a projected path (of the target paths of the targeting template) including a path a needle or other instrument inserted into a hole of the targeting template will follow if the needle or instrument is extended past a distal end portion of the template. Control application 307 may additionally generate and display (e.g., on display device 310) a point at which a needle or other instrument placed in a hole of the template will intersect a target lesion if the projected path of the needle or instrument intersects the determined path of the target lesion, as well as an indicator of the closest approach from a needle or other instrument passing through a hole in the template to the target lesion if the projected path of the needle or instrument does not intersect tissue not intended to be treated or biopsied.”).

Regarding claim 22, Glossop as modified by Strong above discloses all of the limitations of claim 2 as discussed above.
Glossop as modified by Strong above further discloses registering the position of the at least one measuring device in image space to patient space (Glossop, Para 125; “further feature of fiducial features 405 is that they be configured so that a tracked probe may be touched to them so that their position in patient space may be determined”) (Glossop, Para 210; “The instrument location may be used to verify that the template is aligned correctly. In an implementation, the location at which the needle would appear if correctly introduced in the template may be predicted and displayed as a graphic overlay on the live ultrasound image. If the actual image of the needle and the graphic overlay of the predicted needle location match up, then the system is aligned and the remaining needles may be introduced. If not, the template may be realigned (re-registered), and checked again.”), wherein the at least one measuring device is used to dynamically reference the at least one target (Glossop, Para 106; “In some implementations, system 300 may include one or more surgical devices or device assemblies 314, the position and orientation of which may be tracked by tracking device 302 […] Examples of surgical devices may include […] Monitoring probes for measuring temperature or dose, etc”).

Regarding claim 23, Glossop discloses a method of performing a guided interventional medical procedure using a template (Glossop, Para 2; “The invention relates generally to guided interventional procedures, and more particularly to systems, methods, and devices for assisting or performing guided interventional procedures using custom templates”), the method comprising:
obtaining at least one medical image of a patient's anatomy (Glossop, Para 127; “FIG. 5 is an exemplary depiction of a template 500 used to guide instruments to predefined locations in an organ (in this example, a prostate gland), according to an aspect of the invention. FIG. 5 shows a segmented view of a prostate gland 501 obtained, for example, from […] images”) (Glossop, Para 204; “In a step 1308, a TRUS or ultrasound (or other imaging modality) may be introduced and the prostate or other organ may be imaged”);
identifying a location of at least one target in the at least one medical image, wherein the at least one target comprises at least a portion of an organ identifiable in the at least one medical image that is involved in the guided interventional medical procedure (Glossop, Para 127; “It may include an area of interest 502 on which one or more targets 503 have been identified by a radiologist or other physician. In an implementation, the one or more targets 503 may be individual tumors, or locations within the same tumor that a physician may wish to treat with the goal of better treating the complete tumor”) (Glossop, Para 217-218; “In the example set forth in FIG. 14A, a tissue (e.g., prostate) 1401 is imaged as previously described (e.g., as one or more of MR, CT, multi-parametric, MRI, etc.). The following steps may be used to plan the position and orientation of a template, and generate one or more paths through it. (1) First, one or more targets 1402 (e.g., lesions) may be identified on the scan.”);
determining a path of at least one conduit in the patient on the at least one medical image in image space (Glossop, Para 195; “One or more targets may be annotated along with critical structures (e.g., the urethra, nerves, vessels, bones such as ribs, etc.)”) (Glossop, Para 31; “anatomical fiducials may include […] blood vessels or other natural lumens (such as bifurcations of bronchial airways), individual sulci of the brain, or other markers that can be unambiguously identified in the image and patient”), wherein the path of the at least one conduit in image space is expressed based on a coordinate system of imaged data (Glossop, Para 30; “Image guided interventions using these systems can be effectively performed if an accurate “registration” is available to mathematically map the position data of position indicating elements expressed in terms of the coordinate system of the tracking device (“patient space”) to the coordinate system of the externally imaged data (“image space”) determined at the time the images were taken”), wherein the imaged data is obtained from the at least one medical image (Glossop, Para 195; “One or more targets may be annotated along with critical structures (e.g., the urethra, nerves, vessels, bones such as ribs, etc.)”) (Glossop, Para 31; “anatomical fiducials may include […] blood vessels or other natural lumens (such as bifurcations of bronchial airways), individual sulci of the brain, or other markers that can be unambiguously identified in the image and patient”);
inserting and fixing at least one measuring device into the at least one conduit (Glossop, Para 129; “Instruments placed into holes (or trajectories) 505 may also be inserted to the correct depth along paths 506”) (Glossop, Para 213; “In a step 1312, the procedure may continue with instrument(s) being introduced into the hole(s) set in the template to the prescribed depth, and the procedures may be performed until complete. In an implementation, multiple instruments may be inserted simultaneously, or one instrument may be inserted at a time”);
determining a path of the at least one conduit in the patient in patient space based on position indicating elements and/or fiducials of the at least one measuring device (Glossop, Para 189; “Since the location of the position-indicating elements in the images can be inferred by the known geometry of the lumen and the known location of the origin of the catheter and the known location of the position-indicating elements within the catheter, they may be used to perform the registration. In an implementation, this method may be used to register anatomy with lumens such as the lungs, and vascular organs, for example”) (Glossop, Para 113; “generate and display images of the anatomy of a patient along with the position or orientation of an instrument, fiducials, or both (or other information) superimposed thereon in real-time such that motion of the tracked instrument within the anatomy of the patient is indicated on the superimposed images for use in an image-guided procedure.”) (Glossop, Para 211; “Accuracy may also be verified using targets or fiducials placed on the skin. These may be annotated as “targets,” and templated paths may be generated. Needles placed in the paths would touch the fiducials in cases where the system was performing correctly. Tracked needles may also be used and their locations compared to the planned path. Other means of verifying the correctness of the template and positioning of the template are also possible”);
registering the path of the conduit in image space to patient space by mapping the path of the conduit in image space to the path of the conduit in patent space (Glossop, Para 206; “the anatomy may be registered with the pre-procedure image(s). This may be accomplished using methods that have been discussed previously, so that the transformation between “patient space” and “image space” is known”);
positioning a template near the organ involved in the guided interventional medical procedure (Glossop, Para 129; “In an implementation, during a procedure, template 500 may first be placed in the correct relationship (location and position) relative to prostate 501. In order to correctly hit the targets 503, this may occur during an alignment step. Instruments placed into holes (or trajectories) 505 may also be inserted to the correct depth along paths 506”) (Glossop, Para 208; “In a step 1310, the template may be aligned to the preplanned position. This location may, for example, be set by monitoring the position indicating element on the template (if used), or by moving the mechanical positioning system until the template is in the position and orientation that was determined in step 1304”);
(Glossop, Para 208; “In step 1304, the preplanned position of the template was determined in image space. As the transformation between image space to patient space is known from the registration in step 1309, the preplanned position of the template can be transformed into patient space. Thus, the position that the template should be placed in is known in patient space and it may be aligned to this position. Methods for aligning the template are described in additional below in reference to FIG. 16”);
transforming between patient space to image space based on a registration (Glossop, Para 206; “This may be accomplished using methods that have been discussed previously, so that the transformation between “patient space” and “image space” is known”) (Glossop, Para 27; “Through geometrical transformations, it is possible to determine the position and orientation of any position indicating element relative to a frame of reference of any other position indicating element tracked by the same tracking device”);
adjusting the position and orientation of the template to ensure a path aligned with at least one channel of the template intersects the at least one target (Glossop, Para 129; “In an implementation, during a procedure, template 500 may first be placed in the correct relationship (location and position) relative to prostate 501. In order to correctly hit the targets 503, this may occur during an alignment step. Instruments placed into holes (or trajectories) 505 may also be inserted to the correct depth along paths 506”) (Glossop, Para 210; “In an implementation, the location at which the needle would appear if correctly introduced in the template may be predicted and displayed as a graphic overlay on the live ultrasound image. If the actual image of the needle and the graphic overlay of the predicted needle location match up, then the system is aligned and the remaining needles may be introduced. If not, the template may be realigned (re-registered), and checked again”); and
placing at least one instrument through the at least one channel in order to provide therapy or receive diagnostic information related to the at least one target (Glossop, Para 129; “In an implementation, during a procedure, template 500 may first be placed in the correct relationship (location and position) relative to prostate 501. In order to correctly hit the targets 503, this may occur during an alignment step. Instruments placed into holes (or trajectories) 505 may also be inserted to the correct depth along paths 506”) (Glossop, Para 213; “In a step 1312, the procedure may continue with instrument(s) being introduced into the hole(s) set in the template to the prescribed depth, and the procedures may be performed until complete. In an implementation, multiple instruments may be inserted simultaneously, or one instrument may be inserted at a time”).
Glossop does not clearly and explicitly disclose transforming the position and orientation of the template in patient space to a position and orientation of the template in image space.
However, in an analogous template positioning field of endeavor Strong transforming a position and orientation of a template to a position and orientation of the template in image space and aligning a position and orientation of a template in image space (Strong, Para 26; “changing the needle guide template location to match an on-screen grid projected over an image generated by an ultrasound probe”) (Strong, Para 24; “The template locking knob 2 allows a medical assistance to fix the template thus allowing calibration between the needle guide template 1-3 to be precisely aligned with template guide illustrated on the imaging device.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Glossop to include aligning a position and orientation of a template in image space in order to precisely align the template guide and to improve patient treatment time in an efficient manner as taught by Strong (Strong, Para 11 and 24).
Glossop as modified by Strong above is interpreted as disclosing transforming the position and orientation of the template in patient space to a position and orientation of the template in image space because Glossop discusses the possibility of transforming positions between patient and imaging space and tracks the template in patient space and is modified by Strong to additionally transform the position of the template into image space to perform alignment.

Regarding claim 24, Glossop as modified by Strong above discloses all of the limitations of claim 23 as discussed above
Glossop as modified by Strong above further discloses wherein the position and orientation of the template in patient space is determined using imaging means (Glossop, Para 131; “FIG. 6 is a schematic representation of a template 600 with a position-indicating element (or tracker) 602 and one or more fiducial features 604 attached”) (Glossop, Para 134; “the fiducial features 604 may be filled with a contrast agent to render them visible under an imaging modality. Although shown as holes in FIG. 6, it should be appreciated that fiducial features 604 may be any holes, lines, grids, cuts, or shapes etc., or any combination thereof”) (Glossop, Para 30; “fiducials are visible on an image such as, for example, a CT scan and are identified in the image space by indicating them, for example, on a computer display”).

Regarding claim 25, Glossop as modified by Strong above discloses all of the limitations of claim 23 as discussed above
Glossop as modified by Strong above further discloses wherein the template includes one or more position indicating elements (Glossop, Para 131; “FIG. 6 is a schematic representation of a template 600 with a position-indicating element (or tracker) 602”), and wherein determining the position and orientation of the template in patient space comprises:
obtaining, via a position sensor, a location and/or orientation of the one or more position indicating elements of the template (Glossop, Para 132; “As such, the location and orientation of each hole 605 in template 600 is thus known relative to tracker 602. Therefore, when tracker 602 is queried by a tracking device (not shown), the position and orientation of tracker 602 relative to the tracking device allows the position and orientation of each of template holes 605 and fiducial features 604 to be derived in “patient space” (relative to the tracking device)”).

Regarding claim 26, Glossop as modified by Strong above discloses all of the limitations of claim 23 as discussed above
Glossop as modified by Strong above further discloses wherein the template includes one or more fiducials (Glossop, Para 131; “FIG. 6 is a schematic representation of a template 600 with a position-indicating element (or tracker) 602 and one or more fiducial features 604 attached”), and wherein determining the position and orientation of the template in patient space comprises:
determining the location and orientation of the one or more fiducials using imaging means (Glossop, Para 134; “the fiducial features 604 may be filled with a contrast agent to render them visible under an imaging modality. Although shown as holes in FIG. 6, it should be appreciated that fiducial features 604 may be any holes, lines, grids, cuts, or shapes etc., or any combination thereof”) (Glossop, Para 30; “fiducials are visible on an image such as, for example, a CT scan and are identified in the image space by indicating them, for example, on a computer display”).

Regarding claim 27, Glossop as modified by Strong above discloses all of the limitations of claim 23 as discussed above.
Glossop as modified by Strong above further discloses wherein the template is pre-manufactured with one or more channels configured for one or more instruments to pass through (Glossop, Para 121-122; “one or more of holes 402 may be used for different purposes. For example, some holes may comprise defined instrument trajectories, such that instruments passing through template 400 would follow the trajectory of the holes 402. Some holes may be used for therapy devices, such as thermal ablation instruments, while adjacent holes may be used for placing devices for monitoring temperature (such as thermocouples), or even cooling devices to protect sensitive tissue from thermal damage. Still other holes may be used to inject therapeutic agents, etc […] One or more holes 402 may be drilled into template 400 at various orientations”), the one or more channels including the at least one channel (Glossop, Figure 13; showing that the template creation occurs before the intra procedure) (Glossop, Para 115; “For example, control application 307 may generate and display (e.g., on display device 310) the position of a targeting template relative to a location in a target lesion, a projected path (of the target paths of the targeting template) including a path a needle or other instrument inserted into a hole of the targeting template will follow if the needle or instrument is extended past a distal end portion of the template. Control application 307 may additionally generate and display (e.g., on display device 310) a point at which a needle or other instrument placed in a hole of the template will intersect a target lesion if the projected path of the needle or instrument intersects the determined path of the target lesion, as well as an indicator of the closest approach from a needle or other instrument passing through a hole in the template to the target lesion if the projected path of the needle or instrument does not intersect tissue not intended to be treated or biopsied.”).

Regarding claim 28, Glossop as modified by Strong above discloses all of the limitations of claim 23 as discussed above.
(Glossop, Para 31; “Fiducial markers used for registration may be applied to objects such as bone screws or stick-on markers that are visible to the selected imaging device, or can be implicit, such as unambiguous parts of the patient anatomy. These anatomical fiducials may include unusually shaped bones, osteophytes or other bony prominence, calcifications, features on blood vessels or other natural lumens (such as bifurcations of bronchial airways), individual sulci of the brain, or other markers that can be unambiguously identified in the image and patient”).

Claims 5 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Glossop (US20160008074) and Strong (US20140034800) as applied to claim 2 above, and in further view of Glossop (US20170079554, hereafter Glossop 554).
Regarding claim 5, Glossop as modified by Strong above discloses all of the limitations of claim 2 as discussed above.
Glossop as modified by Strong above further discloses wherein a spatial location of one or more position indicating elements affixed to the at least one measuring device is known relative to the at least one measuring device (Glossop, Para 106-108; “In some implementations, system 300 may include one or more surgical devices or device assemblies 314, the position and orientation of which may be tracked by tracking device 302. Examples of surgical devices may include therapeutic devices such as needles, ablation needles, radio frequency ablation needles, lasers and laser delivery systems, blades, cryoablation needles, microwave ablation needles, […] Examples of dynamic reference device 315 may include, but are not limited to, a tracked Foley catheter, […] a tracked needle, a K-wire (e.g., as described in U.S. Pat. No. 7,840,254 to Glossop which is hereby incorporated by reference herein in its entirety), etc.”), and wherein determining the path of the conduit in patient space comprises:
obtaining, via a position sensor, a location and/or orientation of the one or more position indicating elements affixed to the at least one measuring device (Glossop, Para 211; “Tracked needles may also be used and their locations compared to the planned path. Other means of verifying the correctness of the template and positioning of the template are also possible”) (Glossop, Para 106-108; “In some implementations, system 300 may include one or more surgical devices or device assemblies 314, the position and orientation of which may be tracked by tracking device 302. Examples of surgical devices may include therapeutic devices such as needles, ablation needles, radio frequency ablation needles, lasers and laser delivery systems, blades, cryoablation needles, microwave ablation needles, […] Examples of dynamic reference device 315 may include, but are not limited to, a tracked Foley catheter, […] a tracked needle, a K-wire (e.g., as described in U.S. Pat. No. 7,840,254 to Glossop which is hereby incorporated by reference herein in its entirety), etc.”).
Glossop as modified by Strong above does not clearly and explicitly disclose wherein the one or more position indicating elements are slidable through the at least 
In an analogous trackable device field of endeavor Glossop ‘554 discloses wherein one or more position indicating elements are slidable through an at least one measuring device (Glossop ’554, Para 121-122; referencing device 401 may be freely slidable in the conduit, and may be inserted into or removed from the conduit […] Referencing device 401 may include one or more position indicating elements .sup.405 a-405 n along its length. Position indicating elements 405 a-405 n may enable the location, position, orientation, and/or coordinates of one or more points of reference of referencing device 401 to be detected by a tracking device as they exist within the fixed frame of reference of the tracking device”), and obtaining a location and/or orientation of the one or more position indicating elements as the one or more position indicating elements are slid through the at least one measuring device (Glossop ’554, Para 163; “a tracking device may be activated and the coordinates of registration device 713's path in a coordinate system of the tracking device (as indicated by position indicating element 715 […] this may be accomplished by sliding the registration device 713 through catheter 701 while a tracking device simultaneously samples the coordinates of position indicating element 715. This essentially retraces the image space path that had been visualized by the previous operations and provides a corresponding set of position data in the “patient space” or coordinate system of the tracking system”).
(Glossop ’554, Para 163 and 15-21).

Regarding claim 16, Glossop as modified by Strong above discloses all of the limitations of claim 2 as discussed above.
Glossop as modified by Strong above further discloses wherein determining the path of the conduit in patient space comprises determining a location and/or orientation of the at least one measuring device (Glossop, Para 210; “In a step 1311, an instrument (e.g., a needle) may be introduced into hole(s) in the template. The instrument location may be used to verify that the template is aligned correctly. In an implementation, the location at which the needle would appear if correctly introduced in the template may be predicted and displayed as a graphic overlay on the live ultrasound image. If the actual image of the needle and the graphic overlay of the predicted needle location match up, then the system is aligned and the remaining needles may be introduced. If not, the template may be realigned (re-registered), and checked again”).

In an analogous trackable device field of endeavor Glossop ‘554 discloses wherein a spatial location of one or more fiducials affixed to at least one measuring device is known relative to the at least one measuring device (Glossop ‘554, Para 7; “one method of registration is performed by using a probe equipped with position indicating elements (therefore, the probe itself is tracked by a tracking device) to touch fiducial markers”), and wherein a location and/or orientation of the at least one measuring device is determined using the at least one of the one or more fiducials using imaging means (Glossop ‘554, Para 7-8; “These same fiducials are visible on an image such as, for example, a CT scan and are identified in the image space by indicating them, for example, on a computer display. Once these same markers are identified in both spaces, a registration transformation or equivalent mathematical construction can be calculated […] Fiducial markers used for registration can be applied to objects such as bone screws or stick-on markers that are visible to the selected imaging device”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify wherein a spatial location of one or more fiducials affixed to the at least one measuring device is known relative to the at least one measuring device and wherein the location and/or orientation of the at least one (Glossop ‘554, Para 15-21).

Regarding claim 17, Glossop as modified by Strong and Glossop’554 above discloses all of the limitations of claim 16 as discussed above.
Glossop does not clearly and explicitly disclose wherein the one or more fiducials include point fiducials, straight segments, and/or a fiducial that fully opacifies the conduit.
However, Glossop ‘554 further discloses wherein one or more fiducials include point fiducials (Glossop ‘554, Para 7; “(therefore, the probe itself is tracked by a tracking device) to touch fiducial markers (such as, for example, small steel balls (x-spots)”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Glossop as modified by Strong and Glossop’554 above wherein the one or more fiducials include point fiducials, straight segments, and/or a fiducial that fully opacifies the conduit in order to allow for accurate imaging as taught by Glossop ‘554 (Glossop ‘554, Para 15-21).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Glossop (US20160008074) and Strong (US20140034800) as applied to claim 2 above, and in further view of Braun (US20180369541).
Regarding claim 6, Glossop as modified by Strong above discloses all of the limitations of claim 2 as discussed above.
Glossop as modified by Strong above further discloses wherein the location of the at least one measuring device is known in image space is obtained by measuring relative positions of one or more position indicating elements (Glossop, Para 180; “In an implementation, a catheter 1201 such as the one depicted in the inset of FIG. 12 that includes multiple position indicating elements (1202 a, 1202 b, 1202 c, 1202 d) may be used to perform a patient-to-image registration. This can be done if a pre-procedure image set (such as an MRI) of the patient into which the catheter is later inserted is available, and details of the construction and placement of each of the multiple position indicating elements is known.”).
Glossop as modified by Strong above does not clearly and explicitly disclose measuring the length of the at least one measuring device exterior to the patient.
In an analogous guidewire field of endeavor Braun discloses measuring a length of at least one measuring device exterior to a patient (Braun, Para 8; “a guide wire can be manufactured in a simple manner and nevertheless is suitable for measuring of lengths or distances in the body of the patient”) (Braun, Para 14; “By detecting the different spiral sections while knowing the length of each individual spiral section, the surgeon can measure a length or a distance within the patient, in particular in a vessel or organ in a simple manner”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Glossop as modified by Strong above to include measuring the length of the at least one measuring device exterior to the patient (Braun, Para 8).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Glossop (US20160008074) and Strong (US20140034800) as applied to claim 12 above, and in further view of Freysinger et al. (US20130331686, hereafter Freysinger).
Regarding claim 13, Glossop as modified by Strong above discloses all of the limitations of claim 2 as discussed above.
Glossop as modified by Strong above does not clearly and explicitly disclose wherein the one or more criteria comprise reaching a minimum target registration error of at least one check fiducial.
In an analogous surgical device navigation field of endeavor Freysinger discloses wherein registration occurs upon reaching a minimum target registration error of at least one check fiducial (Freysinger, Para, 55; “When the registration device is positioned within the patient's body cavity, the at least one position element and/or at least one reference marker may be located so that the registration error in the target operation field is minimized”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Glossop as modified by Strong above wherein the one or more criteria comprise reaching a minimum target registration error of at least one check fiducial in order to improve accuracy of surgical navigation as taught by Freysinger (Freysinger, Para 55).

14 is rejected under 35 U.S.C. 103 as being unpatentable over Glossop (US20160008074) and Strong (US20140034800) as applied to claim 12 above, and in further view of Vollmer et al. (US20090093702, hereafter Vollmer).
Regarding claim 14, Glossop as modified by Strong above discloses all of the limitations of claim 2 as discussed above.
Glossop as modified by Strong above does not clearly and explicitly disclose wherein the one or more criteria comprise reaching a maximum overlap between transformed patient space image and a live image.
In an analogous surgical imaging field of endeavor Vollmer discloses a maximum overlap between a transformed patient space image and a live image is desired (Vollmer, Para 60; “The object 10 can already have been shifted by a transformation prior to the representation in FIG. 4, in order to achieve at least a partial superposition or overlap between the object 10 and the object 20′ (corresponding to an at least partial superposition between the pre-operative part 20 and the intra-operative part 20′) and so make a change in shape easier for an operator to identify. Preferably, a maximum possible overlap of the edge or volume is aimed for”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Glossop as modified by Strong above wherein the one or more criteria comprise reaching a maximum overlap between transformed patient space image and a live image in order to allow for better identification of correspondence between the two images as taught by Vollmer (Vollmer, Para 8 and 31).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Glossop (US20160008074) and Strong (US20140034800) as applied to claim 12 above, and in further view of Fitzpatrick (US20110178394).
Regarding claim 15, Glossop as modified by Strong above discloses all of the limitations of claim 2 as discussed above.
Glossop as modified by Strong above does not clearly and explicitly disclose wherein the one or more criteria comprise reaching a minimum fiducial registration error.
In an analogous surgical device navigation field of endeavor Fitzpatrick discloses attempting to minimize fiducial registration error (Fitzpatrick, Para 4; “is determined that minimizes a weighted fiducial registration error”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Glossop as modified by Strong above wherein the one or more criteria comprise reaching a minimum fiducial registration error in order to reduce localization error as taught by Fitzpatrick (Fitzpatrick, Para 3).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John Li whose telephone number is (313)446-4916.  The examiner can normally be reached on Monday to Thursday; 7:00 AM to 5:00 PM Eastern.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on 571-272-2714.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.D.L./Examiner, Art Unit 3793                                                                                                                                                                                                        
/AMELIE R DAVIS/Primary Examiner, Art Unit 3793